Citation Nr: 1341881	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 30 percent prior to March 16, 2005, and a rating higher than 50 percent from March 16, 2005, for generalized anxiety disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to February 1969.  This case is before the Board of Veterans' Appeals (Board) on appeal from June 2005 and August 2005 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois RO, which granted a 50 percent rating for generalized anxiety disorder, effective March 16, 2005, and which denied TDIU, respectively.  Previously, the Board remanded the case to the RO in June 2010 to afford the Veteran a personal hearing before a Veterans Law Judge.  In September 2010, a hearing was held before the undersigned, and a transcript of that hearing is of record.  In March 2011, the Board remanded the case to the RO for additional development.

A December 2012 Board decision denied a higher rating for generalized anxiety disorder and TDIU (as well as an additional increased rating claim involving a skin disorder).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision insofar as the generalized anxiety disorder and TDIU claims were concerned and to remand the case to the Board.  The Court granted the Joint Motion, and remanded the matter for readjudication consistent with the terms of the Joint Motion.  

The Board notes that the Veteran filed a new claim of service connection for posttraumatic stress disorder (PTSD) in January 2010.  It appears that the RO initiated development of that claim, but then in a September 2010 letter notified him that the issue of PTSD was considered part of his pending appeal for a higher rating for generalized anxiety disorder (notably, the symptom manifestations of generalized anxiety disorder arose out of his claimed in-service stressors).  
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2012, the Veteran submitted to the RO additional evidence in the form of VA Form 21-0960P-2, Mental Disorders (Other Than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ), dated October 1, 2012.  The report was completed by a VA psychiatrist, and preliminarily it reflects a current Global Assessment of Functioning (GAF) score of 45-50.  

This evidence was not considered by the Board in its now-vacated decision of December 2012, because it was not associated with the record until after the Board received it in January 2013.  This submission was not accompanied by a waiver of RO initial consideration of the evidence, in accordance with 38 C.F.R. § 20.1304 (although for purposes of expediting his appeal after receipt of a September 2012 supplemental statement of the case (SSOC), the Veteran requested the Board to consider any evidence submitted at a later time without sending the case back to the RO for additional review).  As the new evidence is relevant to the higher rating claim on appeal, to which the TDIU claim is inextricably intertwined, and as the matter is being remanded anyway, there will be opportunity for RO initial consideration of the additional evidence.  

Further, in the Joint Motion for Partial Remand, the parties agreed that the Board did not adequately identify the evidentiary basis for its conclusion that the record did not suggest the Veteran would be precluded by his service-connected disabilities from participating in "more isolated types of employment (e.g., light assembly or mailroom type work)."  It was pointed out that absent affirmative evidence of employability, the Board's denial of TDIU could not be based on speculation.  

A review of the record shows that the Veteran underwent a VA examination in May 2005, where the examiner (a physician) opined that it was unlikely that the Veteran's anxiety would interfere with his gaining and maintaining employment.  The same physician examined the Veteran in June 2006, but did not provide further comment on the Veteran's employability status.  However, in a subsequent opinion dated in September 2010, the Veteran's longtime treating mental health provider (a licensed clinical social worker) stated that the Veteran was unable to "compete in a competitive work environment" and was "unemployable due to his psychiatric impairments (together with medical conditions which include:  disolacate [sic] disc, DJD, pruritis, HTN, GERD and allergies)."  He did not address whether the Veteran's psychiatric impairments alone precluded gainful employment.  On a March 2011 VA examination, the same VA examiner (as in the previous examinations) did not offer further insight into the Veteran's employability status.  

The Veteran maintains that he is unable to work due to his service-connected psychiatric disability, although he concedes he left his last job as a merchandise handler for Sears in 1986 due to a back injury that continues to impair him.  On VA examinations, the Veteran was assigned GAF scores of 40-50 in May 2005, 55-60 in June 2006, and 58 in March 2011.  VA outpatient records show the Veteran receives frequent individual, recreational, and small group therapy, and he was assigned GAF scores of 40 in November 2004, April 2007, and August 2008, and a GAF score of 45 in February 2011.  The most current GAF score was 45-50, on a DBQ in October 2012.  It is noted that scores ranging from 41 to 50 reflect in part serious impairment in occupational functioning (e.g., unable to keep a job), and scores ranging from 31 to 40 reflect in part major impairment in several areas, such as work (e.g., depressed man is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

Given the foregoing evidence and contentions, the Board determines there is a need to obtain a clarifying medical opinion to address the issue of the Veteran's employability in light of his service-connected impairment, educational background, and occupational history.  Prior to obtaining the opinion, additional pertinent treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records, to include individual, small group, and recreational therapy reports, dated beginning in February 2011, from the VA Chicago Health Care System.

2.  Obtain a medical opinion, with examination only if deemed necessary by the opinion provider, to determine whether the Veteran's service-connected psychiatric disability, in and of itself, precludes "substantially gainful" employment.  The claims folder must be forwarded to the opinion provider for review.  In particular, the opinion provider should (a) comment generally on the functional and industrial impairment caused by the service-connected generalized anxiety disorder, and (b) indicate whether, without consideration of the Veteran's age and any nonservice-connected disabilities, the service-connected psychiatric disability results in his unemployability. 

In furnishing an opinion, the opinion provider should consider, and comment upon as necessary, the following evidence.  Statements and testimony of the Veteran are to the effect that he is unable to work as a result of his service-connected psychiatric disability (he has stated that effects of medication leave him unable to function, so he takes little to no medication), although he left his last job in 1986 as a merchandise handler at Sears due to a back injury.  His education and training history consists of a high school GED.  His VA mental health outpatient records show he receives frequent treatment in individual and group settings and has been assigned GAF scores of 40 and 45 on various occasions from November 2004 to February 2011.  VA examination reports (by the same M.D.) in 2005, 2006, and 2011 reflect GAF scores ranging from 40 to 60, and with an opinion in 2005 that the Veteran's anxiety was not likely to interfere with gaining and maintaining employment.  In the judgment of a VA treatment provider (a LCSW) in a September 2010 statement, the Veteran was unemployable due to his psychiatric impairments, along with pruritis (from a service-connected skin condition) and nonservice-connected conditions.  An October 2012 DBQ report completed by a VA physician shows a GAF score of 45-50.

The opinion provider is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

A complete rationale for all opinions must be provided. 

3.  After completion of the above, readjudicate the claims for a higher rating for generalized anxiety disorder and for a TDIU rating, to include consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), if warranted (i.e., if the schedular requirements for TDIU in 38 C.F.R. § 4.16(a) remain unmet).  If either remains denied, furnish the Veteran and his representative an appropriate SSOC, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

